Case 4:21-cv-00115-ALM-CAN Document 15 Filed 03/19/21 Page 1 of 2 PageID #: 63




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 ADAM LEE RICHEY, #125656                           §
     Plaintiff                                      §
                                                    §
 VS.                                                §                  CIVIL ACTION NO. 4:21cv115
                                                    §
 JEFFREY K. FLETCHER                                §
      Defendant                                     §

                            MEMORANDUM OPINION AND ORDER

         Pro se Plaintiff Adam Lee Richey filed the above-styled and numbered civil rights lawsuit

 pursuant to 42 U.S.C. § 1983. On March 15, 2021, Plaintiff filed a letter motion in which he asks

 that his case be dismissed (Dkt. #14), which is construed as a notice of voluntary dismissal.

 Voluntary dismissals by a plaintiff are governed by Federal Rule of Civil Procedure 41(a)(1)(A)

 that provides, in pertinent part, “the plaintiff may dismiss an action without a court order by filing:

 (i) a notice of dismissal before the opposing party serves either an answer or a motion for summary

 judgment.” “Unless the notice…states otherwise, the dismissal is without prejudice.” Fed. R. Civ.

 P. 41(a)(1)(B). The notice of dismissal is self-effectuating and terminates the case in and of itself;

 no order or other action of the district court is required. In re Amerijet Int’l, Inc., 785 F.3d 967, 973

 (5th Cir. 2015) (per curiam). Thus, once a plaintiff has moved to dismiss under Rule 41(a)(1)(A)(i),

 the case is effectively terminated; the court has no power or discretion to deny plaintiff’s right to

 dismiss or to attach any condition or burden to that right. Williams v. Ezell, 531 F.2d 1261, 1264

 (5th Cir. 1976); In re Amerijet Int’l, Inc., 785 F.3d at 973; Carter v. United States, 547 F.2d 258,

 259 (5th Cir. 1977) (plaintiff has absolute right to dismiss his complaint under Rule 41(a) prior to

 the filing of an answer or motion for summary judgment).


                                                    1
    Case 4:21-cv-00115-ALM-CAN Document 15 Filed 03/19/21 Page 2 of 2 PageID #: 64




             In the present case, Defendant has not filed an answer or a motion for summary judgment;

     thus, Plaintiff is entitled to the voluntary dismissal of the lawsuit without prejudice. Plaintiff’s suit

     was dismissed the moment the notice (Dkt. #14) was filed with the Clerk. Moreover, after a notice

     of voluntary dismissal is filed, the district court loses jurisdiction over the case. In re Amerijet Int’l,

     Inc., 785 F.3d at 973.

.
             Accordingly, it is ORDERED Plaintiff’s notice of dismissal (Dkt. #14) is self-effectuating

     and terminates the case in and of itself, and the case is DISMISSED without prejudice pursuant

     to Fed. R. Civ. 41(a)(1)(A)(i). All motions by any party not previously ruled upon are DENIED.

         SIGNED this 19th day of March, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                         2
